In an action to recover possession of certain antiques stored in the defendant’s warehouse or to recover the value thereof, judgment of the County Court of Nassau county in favor of the plaintiff reversed on the law and the facts and a new trial ordered, costs to appellant to abide the event. The determination of the jury that defendant had knowledge that the antiques were in the Governor Winthrop secretary stored by plaintiff’s intestate is against the weight of the evidence. Appeal from order denying defendant’s motion for a new trial dismissed, without costs. No such order appears in the record. Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ., concur.